Name: EFTA SURVEILLANCE AUTHORITY DECISION No 32/94/COL of 29 April 1994 establishing the status of EFTA States or regions with regard to Newcastle disease
 Type: Decision
 Subject Matter: nan
 Date Published: 1994-06-02

 Avis juridique important|E1994C0032EFTA SURVEILLANCE AUTHORITY DECISION No 32/94/COL of 29 April 1994 establishing the status of EFTA States or regions with regard to Newcastle disease Official Journal L 138 , 02/06/1994 P. 0048 - 0049EFTA SURVEILLANCE AUTHORITY DECISION No 32/94/COL of 29 April 1994 establishing the status of EFTA States or regions with regard to Newcastle disease THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, in particular Article 17 and Protocol 1 (4) (d) thereof,Having regard to the Act referred to in point 4 of Chapter I of Annex I to the Agreement on the European Economic Area on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (Council Directive 90/539/EEC; hereinafter referred to as the Poultry Act), and in particular Article 12 (2) thereof,Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, as adjusted by the Protocol Adjusting the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, and in particular Article 5 (2) (d) and Protocol 1, Article 1 (e) thereof,Whereas Finland, as stated in a letter dated 28 December 1993, and Sweden, as stated in a letter dated 14 December 1993, consider themselves to fulfil the requirements in Article 12 (2) of the Poultry Act;Whereas in Finland and Sweden no outbreaks of Newcastle disease have been detected and vaccination against Newcastle disease has been prohibited for more than a year;Whereas in Finland and Sweden breeding flocks have been monitored at least once a year for the presence of Newcastle disease;Whereas in Finland and Sweden the holdings contain no poultry which have been vaccinated against Newcastle disease,HAS ADOPTED THIS DECISION:1. EFTA States or regions thereof, listed in the Annex, fulfil the requirements laid down in Article 12 (2) of the Act referred to in point 4 of Chapter I of Annex I to the Agreement on the European Economic Area on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (Council Directive 90/539/EEC).2. This Decision shall enter into force on 1 July 1994.3. This Decision is addressed to the EFTA States.4. This Decision shall be authentic in the English language.Done at Brussels, 29 April 1994.For the EFTA Surveillance AuthorityPekka SÃ ILÃ College MemberANNEX Regions which fulfil the requirements in Article 12 (2) of the Poultry Act Finland: all regionsSweden: all regions